                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 Billy Russell, Jr.                               )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               ) No. 4:18-cv-01666 SRC
                                                  )
 St. Charles Police Department, et. al.           )
                                                  )
         Defendants.                              )


                        DEFENDANT BIRDSONG’S MEMORANDUM IN
                      SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       COMES NOW Defendant Officer Shawn Birdsong in his individual capacity (“Defendant

Birdsong” or “Birdsong”), by and through his undersigned counsel and, hereby submits his

Memorandum in Support of Motion for Summary Judgment.

       FACTS

       Defendant Birdsong hereby incorporates by this reference his Statement of Uncontroverted

Material Facts (“SUMF”), a copy of whish has been attached to this memorandum pursuant to

Local Rule 7-4.01.E.

       LEGAL STANDARD

       If there exists no genuine issue of material fact and the moving party is entitled to judgment

as a matter of law, a court must grant summary judgment. Fed. R. Civ. Pro. 56(c); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party moving for summary judgment must initially

demonstrate the absence of a triable issue. Id. at 323. Once a summary judgment motion is properly

made and supported, however, the non-moving party may not rest upon the allegations in his

pleading, but must instead show evidence which indicates that there is a genuine issue of material
fact for trial. Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir. 1984). Evidence of a disputed factual

issue which is irrelevant, or not significantly probative, will not prevent entry of summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). Summary judgment must be

granted to the movant if, after adequate time for discovery, the non-moving party fails to produce

any proof to establish the elements essential to the party’s case and upon which the party will bear

the burden of proof at trial. Celotex, 477 U.S. at 322-23.

        ARGUMENT

        On October 1, 2018, Plaintiff Billy Russell, Jr. (“Plaintiff” or “Russell”) filed a complaint

pursuant to 42 U.S.C. § 1983 against, inter alia, Birdsong. Russell alleged that Birdsong, a police

officer with the St. Charles County Police Department, had assaulted him following a May 29, 2018

traffic stop. On January 2, 2019, this Court held that Russell’s allegations, liberally construed, stated

a viable Fourth Amendment claim against Birdsong in his individual capacity.

        The Court should grant summary judgment to Defendant Birdsong. Indeed, the undisputed

facts show that the force used by Birdsong was reasonable under the circumstances and that

Birdsong is entitled to qualified immunity. Further, and to the extent Plaintiff’s testimony suggests

otherwise, such testimony is so inconsistent with Plaintiff’s underlying criminal conviction as to be

inadmissible as a matter of law.

        Birdsong used reasonable force to arrest Russell.

        “The force employed by an officer is not excessive, and thus not violative of the Fourth

Amendment, if it was ‘objectively reasonable under the particular circumstances.’” Cook v. City of

Bella Villa, 582 F.3d 840, 849 (8th Cir. 2009) (quoting Greiner v. City of Champlin, 27 F.3d 1346,

1354 (8th Cir. 1994)). “Determining whether the force used to effect a particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of the ‘nature and quality of



                                                   2
the intrusion on the individual’s Fourth Amendment interests’ against the countervailing

government interests at stake.” Russell v. O’Connor, 490 U.S. 386, 396 (1989) (quoting Tennessee

v. Garner, 471 U.S. 1, 8 (1985)). As such, courts consider the severity of the crime at issue, whether

the suspect posed an immediate threat to the safety of the officer or others, and whether the suspect

was actively resisting arrest or attempting to evade arrest by flight. McKenney v. Harrison, 635 F.3d

354, 359 (8th Cir. 2011) (citing Littrell v. Franklin, 388 F.3d 578, 583 (8th Cir. 2004)). Once the

predicate facts are established, the reasonableness of an officer’s use of force is a question of law.

Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir. 2007).

        In weighing these factors, the Court must be mindful that “police officers are often forced to

make split-second judgments—in circumstances that are tense, uncertain, and rapidly evolving—

about the amount of force that is necessary in a particular situation.” Russell, 490 U.S. at 397, 109

S.Ct. 1865. As such, the Court “must judge the reasonableness of force ‘from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight’....” McKenney, 635

F.3d at 360 (8th Cir.2011) (quoting Id. at 396, 109 S.Ct. 1865).

        Here, Birdsong’s initial contact with Russell came during a traffic stop following Russell’s

commission of several traffic violations. SUMF ¶¶ 4-7. When Birdsong ran a records check on the

status of Russell’s driver’s license it was revealed that Russell had an active out of state felony

warrant for his arrest. Birdsong attempted to place Russell under arrest for that felony warrant.

SUMF ¶¶ 11-13. Russell fled the scene of that traffic stop, striking Birdsong with his vehicle, before

leading Birdsong on a high-speed vehicular pursuit, and then continuing to flee on foot into a

densely wooded area in the vicinity of an elementary school. SUMF ¶¶ 14-23. Russell refused to

comply with Birdsong’s lawful orders, and assaulted Birdsong by striking Birdsong in the neck with

his elbow and striking Birdsong in the chest with his closed fist. In the course of the foot pursuit



                                                   3
both Birdsong and Russell fell several times, including one occasion when Birdsong fell and landed

on Russell. In an attempt to put a stop to the pursuit and the violent resistance, and to gain

compliance with his lawful orders, Birdsong struck Russell twice in the upper body, at which point

Russell could successfully be placed in handcuffs. SUMF ¶¶ 24-29.

        If the traffic violations and the felony warrant were the only reasons to arrest Russell at the

time of the alleged excessive use of force, then the severity of the crime factor might favor Plaintiff.

However, a complete look at the circumstances including Russell's violent felonies of resisting

arrest and assault on a law enforcement officer make it clear that the use of force was reasonable.

Russell clearly posed an immediate threat to the officer, and his violent resistance supports the level

of force used to prevent further escalation and ultimately to effect his lawful arrest. Womack v.

Bradshaw, 49 F. Supp. 3d 624, 633 (W.D. Mo. 2014), aff'd, 610 Fed. Appx. 582 (8th Cir. 2015).

See Greiner, 27 F.3d at 1355 (when an arrestee flees, some use of force by police is reasonable).

        Given that the force used by Birdsong to arrest Russell was reasonable under the

circumstances, the Court should grant Birdsong summary judgment on Russell’s excessive use of

force claims.

        Birdsong is entitled to qualified immunity.

        The purpose of qualified immunity is to avoid subjecting government officials either to the

costs of trial or to the burdens of far-reaching discovery in cases where the legal norms the officials

are alleged to have violated were not clearly established at the time. Mitchell v. Forsyth, 472 U.S.

511, 526 (1985) (citing Harlow v. Fitzgerald, 457 U.S. 800, 817-18 (1982)). Qualified immunity is

“an immunity from suit rather than a mere defense to liability; and like an absolute immunity, it is

effectively lost if a case is erroneously permitted to go to trial.” Id.




                                                     4
       In order to determine whether a defendant is entitled to qualified immunity, a court must

conduct a two-step inquiry: 1) whether the facts, viewed in the light most favorable to plaintiff,

demonstrate the deprivation of a constitutional or statutory right, and 2) whether the right was

clearly established at the time of the alleged deprivation. Jones v. McNeese, 675 F.3d 1158, 1161

(8th Cir. 2012). Courts may address the two steps in whichever order they choose. Pearson v.

Callahan, 555 U.S. 223, 236 (2009).

       For a right to be “clearly established” for purposes of the second step, “[t]he contours of the

right must be sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also McNeese, 675 F.3d

at 1161 (citing Anderson). Although there needn’t have been a case directly on point in order for a

right to be clearly established, “existing precedent must have placed the statutory or constitutional

question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       As argued above, Birdsong acted reasonably in using some force to subdue Russell, and

therefore, he did not violate Russell’s rights. However, even if the Court were to find that Birdsong

used too much force to arrest Russell, the Court should grant him summary judgment because he

could not have known based on existing case law that it would violate Russell’s rights to use some

force to stop Russell from fleeing a lawful arrest, see McKenney, 635 F.3d at 360. Indeed,” the right

to make an arrest…necessarily carries with it the right to use some degree of physical coercion or

threat thereof to effect it.” Graham v. Connor, 490 U.S. 386, 396 (1989). See Cook v. City of Bella

Villa, 582 F.3d 840, 853 (8th Cir. 2009) (allegedly being thrown against two vehicles was

objectively reasonable). As such, he cannot be held liable for violating Russell’s clearly established

rights. See al-Kidd, 563 U.S. at 741.




                                                   5
          The Supreme Court Decision in Heck v. Humphrey bars Russell’s claims.

          “[W]hen a . . . prisoner seeks damages in a § 1983 suit, the district court must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction

or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Heck v. Humphrey, 512 U.S. 477, 487,

(1994).

          Here, because the facts upon which Russell’s excessive force claim depends would, if true,

necessarily imply the invalidity of his convictions for resisting arrest and assault on a law

enforcement officer, his claims are barred. Id. Having had an opportunity to depose Russell, it is

clear that Russell’s claims are irreconcilably inconsistent with his guilt in his underlying criminal

case. Russell voluntarily entered a guilty plea in his state circuit court criminal case and was

sentenced to a period of incarceration. SUMF ¶¶ 31-32.

          In contrast, Russell now claims that he was stopped by Birdsong and arrested for no reason

other than his race, and that he is in prison for something that he didn’t do. See, e.g., Deposition of

Russell, attached to SUMF as Exhibit A, at 43: 20; 45:3-4.

          If Russell’s version of events were taken as true, it would undermine the state circuit court’s

finding in his criminal case that probable cause existed to detain and arrest him, cf. SUMF ¶¶ 31-32,

and it would imply the invalidity of his criminal conviction.

          Where a convicted felon alleging excessive force “makes specific allegations inconsistent

with the facts upon which [his] criminal conviction was based, Heck will bar the lawsuit for

excessive force.” Stroud v. St. Louis Police Dept., 4:07CV359SNLJ, 2011 WL 3880569, at *4 (E.D.

Mo. Aug. 31, 2011); see also Bibby v. Bell, 1:10CV00171 SNLJ, 2011 WL 1348368, at *2 (E.D.




                                                     6
Mo. Apr. 8, 2011) (Heck barred plaintiff’s excessive force claims because such claims, if true,

would undermine validity of plaintiff’s prior conviction).

        Consequently, because Russell’s allegations of excessive force are inconsistent with the

facts upon which his criminal conviction was based, his claims are barred by Heck, and the Court

should grant Birdsong summary judgment as to such claims. See Heck, 512 U.S. at 487; Stroud,

2011 WL 3880569, at *4; Bibby, 2011 WL 1348368, at *2.

        Russell’s excessive force claims are barred by collateral estoppel.

        “It is well established that a prior criminal conviction may work an estoppel in favor of the

Government in a subsequent civil proceeding.” Emrich Motors Corp. v. General Motors Corp., 340

U.S. 558, 568 (1951). “The doctrine of collateral estoppel applies to matters necessarily decided in

the former judgment even if there is no specific finding or reference thereto.” Irving v. Dormire, 586

F.3d 645, 648 (8th Cir. 2009). Furthermore, a guilty plea is an admission of all the elements of a

formal criminal charge. See McCarthy v. United States, 394 U.S. 459, 466 (1969); see also Kress v.

United States, 411 F.2d 16, 20 (8th Cir. 1969).

        In this case, Russell plead guilty to resisting arrest and assaulting a law enforcement officer.

Indeed, the state circuit court could not have convicted Russell of resisting arrest and assault on a

law enforcement officer unless it believed Russell’s plea was given voluntarily, and unless there

was a factual basis to support the plea. SUMF ¶ 31.

        Therefore, and because Birdsong’s version of events are supported by the facts necessarily

determined during his criminal plea of guilt, the Court should grant Birdsong summary judgment on

Russell’s excessive force claims.

        If this case were to go to trial, no reasonable jury could believe that Russell is now telling

the truth about the circumstances under which he was arrested in light of Birdsong’s testimony, the



                                                    7
finding of guilt based on Russell’s plea of guilt, and the facts already determined against Russell. As

such, and because there are no genuine issues of material fact to be determined by a jury, the Court

should grant Birdsong summary judgment on Russell’s excessive force claims. Reed v. City of St.

Charles, Mo., 561 F.3d 788, 791 (8th Cir. 2009).

       CONCLUSION

       WHEREFORE, and for all of the foregoing reasons, Defendant Birdsong respectfully

requests the Court to grant his Motion for Summary Judgment, and any other and further relief the

Court deems fair and appropriate.

                                               Respectfully submitted,

                                               OFFICE OF THE ST. CHARLES
                                               COUNTY COUNSELOR

                                               By:/s/ Rory P. O’Sullivan
                                               Rory P. O’Sullivan, #62388
                                               Associate County Counselor
                                               100 North Third Street
                                               St. Charles, Missouri 63301
                                               Tel: 636-949-7540
                                               Fax: 636-949-7541
                                               ROSullivan@sccmo.org

                                               ATTORNEY FOR DEFENDANT
                                               OFFICER SHAWN BIRDSONG


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of October, 2019, a true copy of the foregoing was

sent via first class mail, to the following non-participant in the Electronic Case Filing System:

       Billy Russell, Jr. #1338906
       Algoa Correctional Center
       8501 No More Victims Road
       Jefferson City, MO 65101

                                                                /s/Rory P. O’Sullivan

                                                   8
